Title: To Thomas Jefferson from Zachariah Poulson, 26 April 1806
From: Poulson, Zachariah
To: Jefferson, Thomas


                        
                            Sir,
                            
                     Philadelphia, April 26th. 1806.
                        
                        By the mail of this day I was honoured with your acceptable Favour of the twenty-fourth instant. The Letter enclosed I have sealed and transmitted to Mr. J. Vaughan. I now do myself the pleasure of forwarding my Receipt, and of tendering to you my sincere thanks for your friendly attention. 
                  With great Respect, I have the honour to be, Sir, your much obliged servant,
                        
                            Poulson
                     
                        
                    
                     Received at Philadelphia, on the twenty-sixth Day of April, 1806, from the President of the United States, by the hands of Mr. John Vaughan, eighteen Dollars in full of my account for the American Daily Advertiser, from January 1, 1804, to January 1, 1806.
                     $18:0–
                  
                  
                            Poulson
                     
                        
               